Hodges, J.
1. The contract in evidence showing that the account sued upon was transferred to the hank as collateral, there was no reason in law why the plaintiff could not proceed as such, or sue for the use of the bank holding the contract as collateral.
2. The amendment showing in detail how the goods were sold to the dedefendants was a mere elaboration of the petition, and was properly allowed by the court. Kennedy v. Vandiver, 55 Ga. 171; Bright v. Central City Street R. Co., 88 Ga. 535 (15 S. E. 12); Tumlin v. Bass Furnace Co., 93 Ga. 594, 598 (20 S. E. 44).
3. The motion for a continuance on account of surprise is without merit, in that it did not show how and wherein the party was surprised. Civil Code, § 5714. This court will not reverse the judgment of the trial judge on such a motion, unless he abuses his legal discretion.
4. Parol evidence will not be received to alter or vary the terms of a written contract, unless such evidence shows a new and subsequent contract to the written contract.
5. The court did not err in directing a verdict in favor of the plaintiff.

Judgment affirmed.

Eubanhs & Mebane, for plaintiff in error.
Dean & Dean> L. H. Covington> J. P. Jones, contra.